DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In claims 1, 11 it is set forth to obtain an ultrasound image and a contrast image, however it is unclear and indefinite what is the difference between the two since both are obtained using an ultrasound transceiver, therefore, both are ultrasound image.  The Examiner recommends explicitly stating that the “contrast image” is an image taken after the contrast is injected and reflect the contrast in the acquired image.
Furthermore, the term “the contras image of the ROI” in the last sentence of the claims, lacks antecedent basis.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, 11-16, 18-19 are rejected under 35 U.S.C. 102(a)(1) as being Arditi et al. (US 2009/0028406, hereinafter Arditi).
With respect to the apparatus of claim 1 and method of claim 11 Arditi discloses    an ultrasound diagnosis apparatus  and method comprising:
an ultrasound transceiver (see para. 0044, hand hel transmit-receive imaging probe 110 and system);
a display (see element 135)s; and
a controller configured to obtain an ultrasound image and a contrast image of an object by using the ultrasound transceiver, (para. 0047) determine a region of interest (ROI) in at least one image of the ultrasound image and the contrast image, transmit a flash pulse to destroy a contrast agent  (see para 0047) in the ROI (see para. 0079) from among regions of the object, image the contrast agent re-introduced into the ROI, and control the display to display the contrast image of the ROI (see para. 0047 “The imaging probe 110 is placed in contact with the skin of the patient 155 in the area of the body part 150 to be analyzed. Typically, after a predetermined period (for example, a few seconds) ensuring that the contrast agent has filled the body part 150, one or more ultrasound pulses with high acoustic energy (flash) are applied; the acoustic energy is sufficient (such as with a mechanical index of 1-2) to cause the destruction of a significant portion of the contrast agent (for example, at least 50%); this allows the detection of a substantial variation of the received echo signal between the value measured right after the application of the destruction flash and when the body part is replenished by the contrast agent. A series of ultrasound pulses with low acoustic energy (such as with a mechanical index of 0.01-0.1) is then applied, so as to involve no further destruction of the contrast agent; observation of the replenishment (or reperfusion) of the contrast agent in the body part 150 provides information about the local blood perfusion. For this purpose, digital images representing the body part 150 are acquired continuously (for example, at a rate of 10-30 images per second), in order to track the evolution of the perfusion process over time..”

    PNG
    media_image1.png
    708
    432
    media_image1.png
    Greyscale

With respect to claims 2, 12 Arditi discloses, wherein the controller is further configured to transmit the flash pulse to destroy the contrast agent in the ROI by controlling a probe to transmit the flash pulse from transducer elements corresponding to the ROI from among a plurality of transducer elements of the probe (see para. 0047).

 wherein the controller is further configured to transmit the flash pulse to destroy the contrast agent in the ROI by determining the ROI as a focusing region and performing beamforming based on the determined focusing region (see para. 0044, 0047).

With respect to claims 4, 14 Arditi discloses wherein the controller is further configured to receive a user input that adjusts a mechanical index of the flash pulse and transmit the flash pulse having the adjusted mechanical index (see para. 0047).

With respect to claims 5, 15 Arditi discloses wherein the controller is further configured to control the display to display an image indicating the ROI in the ultrasound image at a position of the ROI in the contrast image (see para. 0079).

With respect to claims 6, 16 Arditi discloses further comprising a user input interface configured to receive a user input for setting the ROI in the at least one of the ultrasound image and the contrast image of the object (para. 0079).

With respect to claims 8, 18 Arditi discloses wherein the ultrasound image is a color Doppler image (see para. 0111), and
the controller is further configured to determine a region where a color Doppler flow in the color Doppler image is displayed as the ROI (see para. 0064-0066).

With respect to claims 9, 19 Arditi discloses wherein the controller is further configured to control the display to display the ultrasound image and the contrast image together and display a position of a region in the ultrasound image corresponding to the ROI set in the contrast image, on the ultrasound image (see Fig. 8).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 7, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arditi et al. (US 2009/0028406, hereinafter Arditi) as applied to claims 1, 11 above, and further in view of Yawata et al. (US 2003/0105400, hereinafter Yawata). 
Arditi discloses the system and method as set forth above, but fails to explicitly teach wherein the controller is further configured to, when a user input that measures a certain region in the ultrasound image is received, determine the measured certain region as the ROI.
Yawata discloses an ultrasonic diagnostic apparatus in which the region of interest can be measured in a display (see para. 0181, 0187).
It would have been obvious to one skilled in the art before the effective filling date to measure a Region of interest because doing so will allow to know how big or small a region of treatment or imaging is.

Claims 10, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Arditi et al. (US 2009/0028406, hereinafter Arditi) as applied to claims 1, 11 above above, and further in view of Ramamurthy et al. (US 6,015, 384)

Arditi discloses the system and method as set forth above, but fails to explicitly teach wherein the controller is further configured to, when the ROI is determined, display an expected contrast image to be obtained when the flash pulse is transmitted to the determined ROI.
However, Ramamurthy in the same field of endeavor in the subect of ultrasonic system and method for estimated perfusion, discloses generating an image reflecting the estimated perfusion in multiple spatial locations on an image display (see col. 2, lines 31-49, “Referring to FIG. 1, the output signals are used to generate an image on the display 36. Preferably, a two-dimensional image is generated where perfusion is estimated for multiple spatial locations or pixels on the display. The perfusion estimate calculated for a region is used for each spatial location within that region.”
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify Arditi to display the expected contrast image to be obtained when the flash pulse is transitted to the ROI because doing so will allow predicting the magnitude of the flash pulse and therefore allow to adjust the power of it.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M SANTOS RODRIGUEZ whose telephone number is (571)270-7782.  The examiner can normally be reached on Monday-Friday 8:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH M SANTOS RODRIGUEZ/           Primary Examiner, Art Unit 3793